Citation Nr: 1548638	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to March 1971.  The Veteran received the Bronze Star, among other decorations, for his service.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that new and material evidence sufficient to reopen previously denied claims for service connection for bilateral knee and foot disabilities had not been submitted.  In March2015, the Board reopened the claims and remanded them for additional development.

The Veteran was scheduled for a Board hearing in December 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2015).  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating the Veteran's currently diagnosed bilateral foot disorder with an incident of his military service.

2.  The preponderance of the evidence weighs against associating the Veteran's currently diagnosed bilateral knee disorder with an incident of his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in October 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination most recently in July 2015 which addressed his feet and knees.  The examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion sufficient upon which to base a decision with regard to the claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, in light of the July 2015 examination report and newly associated treatment records with the Veteran's VBMS file, the Board finds there has been substantial compliance with the prior remand directives.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background-Bilateral Feet

Service treatment records indicate that in May 1969, the Veteran pulled a hamstring.  The Veteran's December 1970 service separation physical examination report reflects that he had normal feet.  The Veteran specifically specified on the report that he was in good health.  On a March 1971 Report of Medical History, the Veteran affirmatively reported that he did not experience foot trouble.

On VA compensation and pension examination in June 1978, the Veteran reported cramping in his feet.  The examiner noted that the Veteran was able to walk on his toes and heels without difficulty.  There was equal and adequate great toe and foot strength to both dorsi and plantar flexion.  The Veteran was able to jump without discomfort.

A private treatment record from February 2000 contains a diagnosis of plantar fasciitis.

In April 2002, the Veteran was treated for left heel pain.  The assessment given was calcaneal exostosis.  An X-ray of the right foot taken in April 2002 revealed a plantar calcaneal spur.

An X-ray of the right foot taken in September 2004 revealed an inferior calcaneal spur.  No fracture or dislocation was found.  The examiner indicated that the joint spaces were well maintained.

A treatment record from August 2007 reflects a diagnosis of plantar fasciitis.  The note indicates that the Veteran had no complaints with diclofenac use.

In October 2007, the Veteran said that his bilateral foot condition started on or about November 1969.  He said he experienced a hamstring injury, after which he started to have problems with the arches on his feet.  He was currently taking diclofenac for his feet.

In July 2009, the Veteran remarked that while he did not receive a diagnosis of a bilateral foot disability while he was on active duty, they symptoms he experienced then were the same symptoms that he had presently.  He said he was treated for a hamstring injury while he was on active duty, and he started to have problems with his feet.

An X-ray of the left foot taken in November 2010 revealed pes planus and heel spurs.  The joint spaces were well-maintained.

In June 2011, the Veteran reiterated that he started to have problems with his feet after a fall he experienced while on active duty.

In July 2015, the Veteran underwent VA compensation and pension examination.  A diagnosis of pes planus was given.  The Veteran reported that his feet started hurting during basic training after running, and they started aching again after he left the service.  He currently wore arch supports but still experienced foot pain.

The examiner noted that some injuries of the lower extremities can produce noticeable changes in posture, stance, and gait; these injuries include fractures of the long bones with a loss of bone length and ankylosis of the major joints.  The examiner said that a remote history of a hamstring injury would not produce the aforementioned criteria; furthermore, according to the examiner, the Veteran's in-service hamstring injury resolved as evident by the Veteran's lack of hamstring complaints over the years.  The examiner indicated that the Veteran's gait and stance were normal.  For these reasons, the examiner opined that it was unlikely that the Veteran's present bilateral foot condition was related to an injury sustained in service.

The examiner further considered the Veteran's report that his foot pain started with physical training in the service.  The examiner noted the Veteran's statement that the foot pain started again after the Veteran left the service; the examiner felt that such an assertion of a break in symptoms pointed to the resolution of the basic training foot pain during the latter part of his military service.  The examiner found that the Veteran received a diagnosis of a heel plantar calcaneal spur in 2002 and further noted that 2002 was very remote from 1968.  The examiner additionally noted that the Veteran was prescribed shoe inserts in 2010 for foot pain and indicated that foot pain could have multiple possible etiologies, such as infection, musculoskeletal, tendinitis, minor trauma, dependent edema, and/or ill-fitting shoes.  For these reasons, the examiner again opined that it was unlikely that any foot symptoms the Veteran felt in 2015 were related to any symptoms experienced in 1968.  

C.  Factual Background-Bilateral Knees

The Veteran's December 1970 service separation physical examination report reflects that he had normal lower extremities.  The Veteran specifically specified on the report that he was in good health.  On a March 1971 Report of Medical History, the Veteran indicated that he did not experience "trick" or locked knee.

On VA compensation and pension examination in June 1978, the examiner noted that the Veteran was able squat and resume the erect position without difficulty.  The Veteran was able to jump without discomfort.

A VA treatment record from January 1980 reflects that the Veteran experienced pain in his right knee.  The nurse practitioner indicated that the Veteran had a history of an old injury in Vietnam, and he experienced pain.  The provisional diagnosis listed was pain in the right knee with swelling, rule-out ligament tear.

In October 2007, the Veteran said that his bilateral knee conditions occurred on or about March 1971, after discharge from active duty.  He said he had his first knee operation in about 1986.  

In July 2009, the Veteran remarked that while he did not receive a diagnosis of a bilateral knee disability while he was on active duty, they symptoms he experienced then were the same symptoms that he had presently.  He said that during basic training, he fell in a hole, and that fall was the cause of his present knee condition.  He remarked that he previously had two knee surgeries.

An X-ray taken in November 2010 revealed mild tricompartmental osteoarthritis in the right knee.

A VA treatment center record from December 2010 contains diagnoses of osteoarthritis of the right knee and left acromioclavicular joint.

The Veteran underwent VA compensation and pension examination in July 2015.  Diagnoses of an inflammatory condition and right knee joint osteoarthritis were given.  The Veteran reported that he started having problems with his knees when he was in Vietnam.  The examiner said that the Veteran denied experiencing pain in either knee; the only reported problem was that his right knee would "pop."  A full range of motion was demonstrated in each knee.

The examiner noted the January 1980 treatment record in which pain in the Veteran's right knee was related to a reported past history of an old injury in Vietnam.  The examiner remarked that he did not see any documentation of the Vietnam injury in the medical records; he also did not see X-rays of the right knee from either Vietnam or the VA in 1980.  The examiner wrote that without any diagnosable knee condition from either Vietnam or on examination in 1980, the nurse practitioner had no valid objective data to make a connection between knee pain in 1980 and knee pain in Vietnam.  The examiner further noted that per the Veteran's own admission, he did not have any knee complaint at the time of his current compensation and pension examination, and his present physical examination was within normal limits.

The examiner further observed that the Veteran had a history of two knee surgeries from 1986 and 1997, but the examiner could not see any indication for either of those surgeries nor a record of treatment prior to the surgeries.  The examiner noted that the Veteran saw an orthopaedic surgeon in October 2005 and did not mention any knee pain.  The examiner found a clinic note from June 2006 that indicated the Veteran had a normal physical examination of his lower extremities.  The examiner remarked that the Veteran did have a diagnosis of osteoarthritis in 2010 which could be a result of the prior claimed knee surgeries.

Concerning the Veteran's contention that he injured his knees in basic training when he fell into a hole, the examiner noted that the Veteran specified "I am in good health" when he separated from active duty, and there was no mention of a knee condition of the separation examination report.  The examiner opined that if the Veteran had any residuals from a knee injury when he was in basic training, it would have been noted on the separation examination report.

D.  Analysis

The Veteran claims that he has bilateral feet and knee disabilities as a result of his service.  As reviewed above, the Veteran has a current diagnosis of disabilities of the feet and knees.  Therefore, the crucial inquiry is whether the Veteran's current feet and knee disabilities were caused by or otherwise related to his military service.  The Board concludes that the preponderance of the evidence indicates it is not.

In this regard, the Board notes that there is a lack of credible evidence of pathology during service and for years following separation.  As noted above, the service treatment records are negative for treatment for a disability of either knee or foot.  Although the Veteran later reported experiencing bilateral knee and foot pain, it appears that the earliest post-service objective evidence of pain was in 1980, and the first actual medical diagnosis of a disability of either knee or foot was in February 2000.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has essentially asserted that he experienced symptoms of bilateral foot and knee disorders during service, and that he continued to have such symptoms following discharge from active service.  However, the Veteran underwent repeated treatment for various maladies while on active duty, and foot and/or knee symptoms were never reported.  The Veteran has reported experiencing a hamstring injury while on active duty, and the service treatment records document that hamstring injury.  However, the record of treatment for the hamstring injury is negative for signs, symptoms, or treatment for a disability of either the feet or the knees.  Here, the Board finds he would have reported foot or knee issues as well, just as he did in other instances.  Therefore, the absence of documented foot or knee problems makes it less likely that these conditions actually occurred in service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Similarly, at the end of the Veteran's service, he affirmatively indicated on a Report of Medical History in March 1971 that he did not have foot trouble or knee trouble.  In summary, the Board finds that the negative record at service discharge and in the years following service along with the July 2015 VA examination report to be more probative than the Veteran's current assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the July 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this matter, the opinion of the July 2015 VA examiner is highly probative because it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and theories concerning his claims.  The documented post-service medical treatment records were analyzed.  The examiner explained why the January 1980 treatment record in which pain in the Veteran's right knee was related to a reported past history of an old injury in Vietnam was not probative.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the July 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for bilateral foot and knee disorders must be denied.  The preponderance of the most probative evidence is against the Veteran's claim; therefore, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral knee disorder is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


